Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00913-CV

                                   IN THE INTEREST OF L.T.D.

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CI-01371
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 9, 2014.

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal for mootness. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).


                                                   PER CURIAM